Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With the pixel rate being the number of pixels that a graphics processing unit can render onto a screen every second and with the claimed invention obtaining that which is stated in [0042] of the instant specification
To sum up, under time sharing, the present invention increases the processing data rate of the image processing unit to use single video processing path to process multiple videos, so as to save circuit area and cost. In one embodiment, under time sharing decreasing the porch proportions of the video image may decrease a clock proportion of synthesis constraint (i.e., the proportion between the processing data rate under time sharing and the processing data rate under original timing), which may decrease a power consumption of the image processing unit to save power.

the primary reason for the indication of allowable subject matter is the inclusion in the claims of
receiving a first video source corresponding to a first pixel rate and a second video source corresponding to a second pixel rate, wherein a processing data rate of a video processing path is greater than or equal to a sum of the first pixel rate and the second pixel rate; and using the processing data rate to sequentially perform image processing to a first image of the first video source and a second image of the second video source corresponding to a same display time, to generate a first processing image and a second processing image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd